Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00538-CR

                                        Chris Cornell SMITH,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010CR4736
                          Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 17, 2014

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal and for expedited issuance of the mandate.

The motion is granted, and this appeal is dismissed. See TEX. R. APP. P. 42.2(a). We order the

clerk of this court to immediately issue the mandate. See TEX. R. APP. P. 18.1(c).


                                                    PER CURIAM


DO NOT PUBLISH